Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-6, 8-14, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a motivation to combine a surgical system, inter alia, wherein the system includes a inserter and a suture based anchor including a unitary first flexible suture strand and a separate second and third suture strands.  The The second and third suture strands are passed through the first suture strand at the same three or more distinct locations to provide a double loaded suture that includes four free suture ends for tensioning the suture based anchor.  It is these limitations in combination with the other limitations of the claims that differentiates the present invention from the closest related prior art of Kaiser et al. and DiMatteo et al.  Kaiser teaches a suture based anchor, but fails to disclose first and second suture strands that are discrete from one another. DiMatteo discloses separate strands, however there is no suggestion or motivation to include a third suture strand to double load the anchor body or to load the third suture into the same plurality of locations as the second suture strand is affixed to the first suture strand.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 12, 2021